     Case 2:19-cv-01972-SMB-CDB Document 34 Filed 06/19/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    John Leo Davis,                                  No. CV-19-01972-PHX-SMB (CDB)
10                  Plaintiff,                         ORDER
11    v.
12    Unknown Jeans,
13                  Defendant.
14
15
16          At issue is the Report and Recommendation (Doc. 27) (“R&R”) entered by United

17   States Magistrate Judge Camille D. Bibles in this matter recommending the Court deny

18   Plaintiff’s Motion (Doc. 25) seeking leave to file his fourth amended complaint. Petitioner

19   was warned in the R&R that he had 14 days from its entry on April 29, 2020, in which to
20   file any objections thereto. (Doc. 27 at 21-22.) That deadline passed on May 13, 2020 and

21   Petitioner has filed no objections. The Court may therefore accept the R&R without further

22   review. United States v. Tapia-Reyna, 328 F.3d 1114, 1121 (9th Cir. 2003). And it does
23   so.

24          The Court nonetheless also has conducted a substantive review of the Petition and
25   the supporting filings, and thereafter concludes that Judge Bible’s R&R, and all of its

26   reasoning, is correct.
27
28
     Case 2:19-cv-01972-SMB-CDB Document 34 Filed 06/19/20 Page 2 of 2



 1         IT IS ORDERED adopting in whole Judge Bible’s R&R (Doc. 27) and denying
 2   Plaintiff’s Motion (Doc. 25).
 3         Dated this 19th day of June, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
